TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00474-CR



                                    Christina Lyons, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-11-0101, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               We issued our opinion in this cause on February 26, 2015. Counsel for appellant

moved for, and we granted, an extension of the deadline to file a motion for rehearing (originally

March 13, 2015) until thirty-three days thereafter, April 15, 2015.1 During the evening hours of

April 14, 2015, the date immediately prior to the extended deadline, counsel filed a second extension

motion requesting an additional thirty days, or until May 15, 2015.

               While this Court is typically fairly generous in exercising its discretion to grant

briefing extensions, we cannot overlook the prologue to counsel’s now-multiple extension

requests on rehearing: On original submission, counsel obtained five extensions of the deadline to

file appellant’s brief, totaling 160 days. Moreover, after this Court granted counsel’s fifth extension


       1
         See Tex. R. App. P. 49.1 (providing 15-day deadline for filing motion for rehearing), 49.8
(affording discretion to courts of appeals to extend the deadline).
motion, accompanied by an order instructing him that no further extensions would be granted,

counsel still failed to file the brief by the specified deadline and instead merely advised the Court

that he would file the brief “as soon as possible.” Counsel ultimately did not file the brief until

twenty days after the ordered deadline. Rather than take additional action that would further delay

the submission of the cause, this Court accepted the untimely brief.

               Given this history and the delays that prior extensions have already caused, we will

grant one final extension and ORDER counsel to file any motion for rehearing on appellant’s behalf

no later than Monday, May 18, 2015. No further extensions will be granted, nor will any late filings

be accepted.

               It is ordered on April 17, 2015.



Before Chief Justice Rose, Justices Puryear and Pemberton

Do Not Publish




                                                  2